  Case 2:13-cv-00113-LGW-BWC Document 67 Filed 10/05/20 Page 1 of 2



                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                                                                                       United States District Court
                       IN THE UNITED STATES DISTRICT COURT
                                                                                   By CAsbell at 2:25 pm, Oct 05, 2020
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 A&J MANUFACTURING, LLC, et al.,

                Plaintiffs,                                 CIVIL ACTION NO.: 2:13-cv-113

        v.

 ACADEMY, LTD., et al.,

                Defendants.


                                            ORDER

       The Court previously directed the parties to notify the Court within 90 days of its Order

or within 30 days of the final resolution of the United States Patent and Trademark Office’s

(“USPTO”) reexamination proceedings of U.S. Patent Number 8,381,712 (“‘712 Patent”). Docs.

61, 63. The parties filed their required Joint Status Report in this action, informing the Court

A&J Manufacturing has requested a rehearing by the Patent Trial and Appeal Board (“PTAB”)

of the decision on appeal in the reexamination proceeding, and the Court continued the stay in

this case and directed the parties to submit another joint status report on or before October 5,

2020. Docs. 64, 65.

       The parties have filed their report. Doc. 66. The parties state the PTAB has not

determined whether to grant A&J Manufacturing’s request. In addition, the parties state the

notice of appeal to the United States Court of Appeals for the Federal Circuit or for commencing

a civil action will “expire 63 days after a decision on the request for rehearing.” Id. at 1. Thus,

the Court ORDERS that the stay imposed in its February 7, 2018 Order remain in place until
  Case 2:13-cv-00113-LGW-BWC Document 67 Filed 10/05/20 Page 2 of 2



February 1, 2021. The parties shall file a joint report on or before February 1, 2021 describing

the status of the rehearing request or any appeal of the ‘712 Patent reexamination proceedings.

       SO ORDERED, this 5th day of October, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                2
